ICJ_109_UseOfForce_SCG_ITA_2002-03-20_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ITALIE)

ORDONNANCE DU 20 MARS 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA ». ITALY)

ORDER OF 20 MARCH 2002
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Italie),
ordonnance du 20 mars 2002, C.I.J. Recueil 2002, p. 204

Official citation:

Legality of Use of Force (Yugoslavia v. Italy},
Order of 20 March 2002, 1 C.J. Reports 2002, p. 204

 

N° de vente:
ISSN 0074-4441 Sales number 843

ISBN 92-1-070947-0

 

 

 
20 MARS 2002

ORDONNANCE

LICEITE DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ITALIE)

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. ITALY)

20 MARCH 2002

ORDER
204

INTERNATIONAL COURT OF JUSTICE

YEAR 2002 2002
20 March
General List
20 March 2002 No. 109

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. ITALY)

ORDER

Present: Vice-President Sut, Acting President; President GUILLAUME;
Judges Opa, RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA,
HIGGINS, PARRA-ARANGUREN,  KOONHMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 44 and 79 of the Rules of Court,

Having regard to the Order of 30 June 1999, whereby the Court fixed
5 January 2000 and 5 July 2000 as the time-limits for the filing, respec-
tively, of a Memorial of the Federal Republic of Yugoslavia and a
Counter-Memorial of the Italian Republic,

Having regard to the preliminary objections to jurisdiction and admis-
sibility filed by Italy on 4 July 2000,

Having regard to the Order of 8 September 2000, whereby the Vice-
President of the Court, Acting President, fixed 5 April 2001 as the time-
limit within which the Federal Republic of Yugoslavia might present a

4
LEGALITY OF USE OF FORCE (20 IT] 02) 205

written statement of its observations and submissions on the preliminary
objections made by the Italian Republic,

Having regard to the Order of 21 February 2001, whereby the Court,
taking account of the agreement of the Parties and of the circumstances
of the case, extended to 5 April 2002 the time-limit within which Yugo-
slavia might present its written statement;

Whereas, by letter dated 8 February 2002, received in the Registry on
the same day by facsimile, the Agent of the Federal Republic of Yugo-
slavia referred inter alia to “dramatic” and “ongoing” changes in Yugo-
slavia which “have put the cas[e] . . . in a quite different perspective”, as
well as to the decision to be taken by the Court in another case involving
Yugoslavia, and requested the Court, for reasons stated in that letter,
“for a stay of proceedings or... for an extension by twelve months of the
time period for the submission of observations on the preliminary objec-
tions raised by . . . Italy”; and whereas, on receipt of that letter, the
Registrar transmitted a copy thereof to the Agent of the Italian Repub-
lic;

Whereas, by letter dated 25 February 2002, received in the Registry on
8 March 2002, the Agent of the Italian Republic informed the Court that
his Government was not opposed to a stay of proceedings or, if a stay
was not possible, to an extension of the time-limit for the filing of the
observations and submissions of Yugoslavia on the preliminary objec-
tions of Italy,

Taking account of the agreement of the Parties and of the circum-
stances of the case,

Extends to 7 April 2003 the time-limit within which the Federal Repub-
lic of Yugoslavia may present a written statement of its observations and
submissions on the preliminary objections made by the Italian Republic;
and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twentieth day of March, two thousand
and two, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Federal
Republic of Yugoslavia and the Government of the Italian Republic,
respectively.

(Signed) Sui Jiuyong,
Vice-President.

(Signed) Philippe COUVREUR,
Registrar.
